Citation Nr: 1128242	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  04-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active duty from January 1953 to December 1954 and again from August 1966 to August 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) following a March 2011 Order of the Court of Appeals of Veterans' Claims (CAVC) granting a Joint Motion for Remand (JMR) seeking to vacate and remand the Board's prior August 2010 decision denying the claim on appeal.  

The issue was originally before the Board on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant claims the Veteran died as a result of in-service Agent Orange exposure.  Specifically, the Veteran died on October [redacted], 1992 of squamous cell carcinoma, which metastasized to multiple organs.  The appellant, who identifies herself as a former nurse, indicated in her professional opinion, the Veteran's death was due to in-service Agent Orange exposure because he had no other risk factors to develop the disease.

In August 2010, the Board denied the claim finding the most probative and persuasive medical evidence indicated the Veteran's cause of death was not medically attributable to in-service Agent Orange exposure.  That is, although the appellant's opinion was considered, the Board found the opinion undermined by her vested interest in the result and the fact that the Veteran did not actually develop squamous cell carcinoma of the skin until decades after service.  The Board also noted the appellant did not explain or provide evidence of her credentials and, thus it was entirely unclear the scope of the appellant's experience as a "former nurse."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see generally Dorland's Illustrated Medical Dictionary 1434 (30th ed. 2003) (defining various types of nurses with various scopes of expertise).  

In contrast, the Board found a July 2009 medical opinion rendered by a VA physician (an authorized practitioner of medicine) more persuasive.   The July 2009 VA physician found the Veteran's cause of death unlikely to be related to Agent Orange exposure because basal and squamous cell carcinomas are not established to be associated with Agent Orange exposure.

Within the May 2011 JMR, granted by CAVC order in May 2011, the parties found the July 2009 VA medical opinion did not address or otherwise reconcile the appellant's professional opinion as directed within the Board's prior April 2009 remand.  Due to the Stegall violation, the parties agreed a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (requiring the Board to ensure the RO complies with its prior Remand directives).  

Within the referenced April 2009 Board remand, the Board remanded the claim to obtain a VA medical opinion to ascertain whether the Veteran's cause of death could be causally linked to his service in Vietnam, to include Agent Orange exposure.  The Board directed the VA examiner to review the claims folder and resolve all conflicting medical evidence, to include the statements made by the appellant.  

While the July 2009 VA physician did not specifically address or reference the appellant's opinion, the July 2009 VA physician did indicate she reviewed the claims folder prior to rendering her decision.  

The July 2009 VA opinion found a causal connection between basal and squamous cell carcinoma of the skin and Agent Orange exposure unlikely because such conditions "are not established to be associated with Agent Orange exposure."  Within the March 2011 JMR, the parties also argue that it is entirely unclear whether this is the physician's opinion, or if the VA physician was merely relying on the statutory presumption. 

As indicated in the Board's prior April 2009 remand, the Veteran is entitled to the presumption of Agent Orange exposure based on his Vietnam service, but squamous cell carcinoma of the skin is not a presumptive condition associated with herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  This does not preclude the appellant, however, from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (1994).  

That being said, to the extent the July 2009 VA physician was relying on medical findings that formed the Agent Orange statutory presumptions rather than her own independent medical research, the Board does not find such reliance to be erroneous or contrary to Combee.  Id.  However, in light of the brevity of the July 2009 opinion and the JMR's claim of ambiguity and incompleteness of the July 2009 opinion, a new VA medical opinion is indicated.

Accordingly, the case is REMANDED for the following action:

1.  Request a medical opinion from a VA oncologist to ascertain whether the Veteran's squamous cell carcinoma of the skin was due to the Veteran's military service to include exposure to Agent Orange or any other herbicides.  

The VA oncologist should be provided a copy of this remand, a copy of the March 2011 CAVC Joint Motion for Remand, and the entire claims folder.

The claims folder, to include a copy of this Remand, must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation specifically commenting on the appellant's (a former nurse) contention that the Veteran had no other risk factors other than Vietnam service and herbicide exposure. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner  is also asked to specifically address and reconcile all conflicting medical evidence on file, to include the appellant's (a former nurse) statements and the July 2009 VA medical opinion.

2.  After the above is complete, as well as any arising appropriate development, readjudicate the appellant's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


